Knowlton, J.
The only exceptions taken in this case relate to the admission of evidence. One of the issues was, whether the plaintiff was responsible for the negligence of nurses in the hospital where the defendant’s wife was attended after the surgical operations were performed upon her. As bearing on this question, it was competent to show that the plaintiff was not the proprietor or manager of the hospital, and that it was in charge of the Sisterhood of St. Margaret. The testimony of Dr. Davenport and of Sister Gertrude was rightly admitted for this purpose.
It was immaterial that the defendant’s wife supposed it to be the plaintiff’s private hospital, inasmuch as neither the plaintiff nor any one acting for him ever made any representation to that effect.
The testimony of Dr. Davenport, that he knew the standing of the plaintiff as a physician, seems to have been merely preliminary to something else, and it does not appear that he gave any testimony on this subject which could have affected the plaintiff in any way. Whether it would have been competent to show what the plaintiff’s standing was on the question whether his charge was reasonable, it is unnecessary to decide. It is enough that it does not appear that the witness testified in regard to it, to say nothing of the fact that at the close of the evidence the defendant’s counsel admitted the reasonableness of the charge if the plaintiff used proper care and skill.

Bzeeptions overruled.